Citation Nr: 9913675	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  98-11 910A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation for partial 
obstruction of the canaliculus of the left eye, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from August 1959 to 
August 1961, and from October 1961 to October 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to an increased rating evaluation 
for the service-connected disability of the left eye.  The 
appellant filed a notice of disagreement with this 
determination in May 1998.  A statement of the case was 
thereafter issued in June 1998; and, the appellant perfected 
an appeal in this matter in August 1998. 


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  The appellant's disability of the canaliculus of the left 
eye is currently manifested by a well-healed laceration scar, 
with no evidence of apparent tearing, abnormality of the 
canaliculus, or visual field deficit; the appellant reported 
subjective complaints of difficulty with visual acuity and 
episodic tearing.

3.  The maximum schedular evaluation for left eye epiphora is 
currently in effect. 

4.  The appellant's blepharospasm has not been associated 
with the service-connected canaliculus of the left eye.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for partial 
obstruction of the canaliculus of the left eye have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.321, 4.7, 4.84a, Diagnostic Code 6031-6025 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the record discloses that service connection for 
canaliculus of the left eye was established in a September 
1969 rating decision.  Evidence reviewed in conjunction with 
this rating determination included service medical records, 
and VA medical examination report.  Service medical records 
indicated that the appellant was hospitalized for surgical 
repair of an avulsion injury to the left upper eyelid.  On VA 
examination conducted in July 1969, the appellant was 
evaluated with partial obstruction of the left canaliculus of 
the left eye, with a residual of increased tearing due to 
trauma.  Visual acuity was evaluated as 20/25, bilaterally.  
Based upon these findings, the RO granted service connection 
for partial obstruction of the left canaliculus, for which a 
10 percent evaluation was assigned under Diagnostic Code 
6099-6031-6025.

The record discloses that the evaluation for the service-
connected left eye disability was the subject of subsequent 
adjudication by the RO in 1981 and 1994.  In this context, 
the record reflects that the appellant sought an increased 
rating evaluation for his left eye condition in September 
1981.  The appellant reported that symptomatology associated 
with the left eye had increased in severity.  A September 
1981 eye consultation examination report indicated that the 
appellant reported a sensation that there was a blockage of 
the left eye causing draining from the eye to the nasal 
passage.  On clinical evaluation, the examiner noted that the 
appellant sustained a laceration of the tear duct in service.  
It was noted that the appellant wore glasses.  Visual acuity 
was evaluated as 20/20 for the right eye, and 20/25 -1 for 
the left eye.  The appellant reported experiencing watering 
of the eye occasionally over the last several years.  He 
reported these tearing episodes had frequently occurred 
during exposures to cold temperature, but noted that these 
episodes now occurred during exposures to warmer temperatures 
as well.  The remainder of the examination was essentially 
normal.  In an October 1981 rating action, the RO confirmed 
and continued the assigned rating evaluation. 

In May 1993, the appellant sought an increased evaluation for 
his service-connected disability.  In support of this 
request, the appellant reported that he experienced blurred 
vision with constant watery conditions.  He reported that he 
was experiencing increasing difficulty with visual acuity, 
necessitating a stronger eye glass prescription.  In 
correspondence, dated in November 1993, the appellant 
indicated that he had recently noticed the onset of brief 
episodes of sharp pain, and the sensation of having an object 
lodged in his eye.  He reported that when the eye becomes 
symptomatic, he experiences difficulty in visual acuity even 
with use of eye glasses.  He indicated that these 
difficulties adversely impacted upon his ability to perform 
duties associated with his job as a mail carrier.  
Specifically, he reported that he would be unable to clearly 
read.

During VA examination in January 1994, uncorrected visual 
acuity was measured at far distances for the right eye as 
20/50, and 20/30.  Corrected visual acuity at near distances 
was measured as 20/20, bilaterally.  Corrected visual acuity 
at far distances was measured as 20/20, bilaterally.  The 
examiner noted that there was no evidence of diplopia on 
examination.  It was also noted that there was no evidence of 
visual field deficits.  The diagnostic impression was 
astigmatism, pinguecula, and idiopathic ocular pain.  The RO, 
in a May 1994, rating decision continued the assigned 10 
percent rating for the service-connected left eye disability.

More recently, the appellant requested an increased 
evaluation for his service-connected disability.  In his July 
1997 correspondence, the appellant indicated that his left 
eye disorder was manifested by symptoms which warranted a 
higher rating evaluation.

The appellant was afforded VA eye examination in November 
1997.  The medical examination report indicated that 
corrected visual acuity was evaluated as 20/25, bilaterally, 
at both near and far distances.  The examiner noted no 
findings of visual field deficit.  The diagnostic impression 
was blepharospasm of the left eye, and presbyopia. 

The appellant was afforded further VA examination in January 
1998.  The medical examination report indicated that the 
appellant reported a history of a deviating eye with various 
types of uncontrolled movement.  The appellant reported a 
history of eye twitching, initiating in the left periorbital 
area and spreading across the face since the time of the 
initial injury in service.  The examiner indicated that the 
appellant's eye twitching was an obvious manifestation on 
examination, and was noted to become more accelerated with 
the onset of nervous tension.  The appellant also reported a 
two year history of daily left eye tearing and soreness.  On 
examination, visual acuity was corrected to 20/20.  The 
remainder of the visual examination was normal.  Physical 
examination showed an averted upper lid, and an old, well-
healed laceration scar extending from the medial canthus left 
superolaterally toward the brow area.  There was no evidence 
of floppy lid syndrome.  The examiner noted that the 
appellant's tear duct irrigation was completely normal, 
bilaterally.  Visual field tests were normal.  

In his assessment, the examiner noted that the appellant's 
medical history was significant for a laceration of the left 
upper lid with no trauma evident on examination of the globe 
and/or tear duct.  It was noted that there was no evidence of 
a motility problem involving the globe.  However, the 
appellant was observed to have an obvious twitching of his 
periorbital muscles which was noted to become more evident by 
spreading into his orbicularis oculi on the right side, as 
well as his facial grimacing muscles of the whole face with 
nervous tension.  The examiner indicated that the obvious 
question here is whether we are dealing with a simple near 
sightedness and astigmatism, or an old trauma which had 
nothing to do with the situation relative to his complaints 
of a hemifacial spasm and/or essential blepharospasm.  In 
this regard, the examiner opined that the appellant's 
symptomatology was attributable to blepharospasm.

In an April 1998 rating decision, the RO confirmed and 
continued the assigned 10 percent rating for the service-
connected disability.  This determination was predicated upon 
the RO's finding that the clinical evidence showed residual 
impairment consisting of a well-healed scar.  It was noted 
that the observed twitching of the periorbital muscles was 
not found to be related to the service-connected disability.  

The appellant filed a notice of disagreement with this rating 
determination in May 1998.  In his correspondence, the 
appellant indicated that he continued to experience 
difficulty with visual acuity of the left eye.  He related 
that he had no muscle control, and that he experienced 
tearing and "jerky" movements of the eye and surrounding 
area.  The appellant indicated that findings noted on the 
last examination did not provide an accurate picture of the 
effect of his disabling symptomatology.  In particular, the 
appellant indicated that when his eye is forced to remain 
open, as it was during the examination, he is better able to 
see.  He maintained that under normal circumstances, the left 
eye typically opens and shuts, and causes him great 
difficulty with visual acuity.  

On VA examination in July 1998, uncorrected visual acuity for 
the right and left eye at far distances was 20/25.  Corrected 
visual acuity for the right eye at near and far distances was 
20/25.  Corrected visual acuity for the left eye at near and 
far distances was 20/20.  There was no evidence of diplopia 
on examination.  There were no findings of visual field 
deficit during the examination.  The diagnostic impression 
was presbyopia, and "blepharospasm versus ptosis."

In his substantive appeal, VA Form 9, dated in August 1998, 
the appellant indicated his belief that VA examination had 
not adequately evaluated his complaints of muscle contraction 
that prohibited complete visual acuity.  He indicated that 
his subjective complaints of pain around the left eye, 
fluttering of the eye, and a "cloudy" film of the left eye 
prevented full visual acuity, with or without use of eye 
glasses.  He further reported that he experienced spasms 
around the eye.

In an October 1998 addendum, the examiner noted that there 
was no apparent abnormality of the left canaliculus, nor was 
there evidence of obvious tearing.  The examiner noted that 
these findings were consistent with clinical findings noted 
on examination in January 1998.  The examiner noted that some 
twitching of the periorbital muscles of the right side was 
observed on examination.  It was noted that this circumstance 
was clinically significant for blepharospasm.  In this 
regard, the examiner noted that this condition was seen 
without any obvious cause in many patients.  The examiner 
further noted that blepharospasm is not generally disabling, 
unless it becomes extremely severe to the extent that the eye 
closes.  This circumstance was not observed in the appellant 
on examination.  Further, clinical findings regarding 
blepharospasm made on the most recent examination were noted 
to be consistent with findings noted on examination in 
January 1998.  In October 1998, the RO continued the assigned 
rating evaluation for the service-connected disability.  In a 
separate rating action, also dated in October 1998, the RO 
denied service connection for blepharospasm.  This 
determination was based upon the RO's finding that the 
evidence did not establish that the appellant's twitching of 
the periorbital muscles was related to the service-connected 
disability of the left eye. 


Analysis

The Board finds that the appellant's claim for an increased 
evaluation for partial obstruction of the canaliculus of the 
left eye is well grounded within the meaning of 38 U.S.C.A. § 
5107 in that the appellant is competent to make statements 
concerning the increased severity of his symptoms.   
Accordingly, the Board finds that he has presented a claim 
which is plausible, that is, meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  See Drosky v. Brown, 10 Vet. App. 251, 254 (1997) 
(citing Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992)).  The Board is also satisfied that all relevant 
evidence is of record and that the statutory duty to assist 
the appellant in the development of evidence pertinent to his 
claim has been met. 

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based upon 
the average impairment of earning capacity.  In determining 
an appropriate evaluation for a disability, VA applies a 
schedule of percentage ratings of reduced earning capacity in 
civil occupations due to specific injuries or combinations of 
injuries. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  A proper 
rating of a veteran's disability contemplates its history and 
must be considered from the point of view of the veteran 
working or seeking work. 38 C.F.R. §§ 4.1, 4.2.  When 
evaluating a disability, any reasonable doubt regarding the 
degree of disability is resolved in favor of the claimant. 38 
C.F.R. § 4.3.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates that rating's 
criteria. Otherwise, the lower rating is assigned. 38 C.F.R. 
§ 4.7.  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The RO has evaluated the appellant's partial obstruction of 
the left canaliculus as 10 percent disabling under Diagnostic 
Code 6031-6025.

Where the particular disability for which the veteran is 
service connected is not listed, it may be rated by analogy 
to a closely related disease in which not only the functions 
affected, but also the anatomical location and 
symptomatology, are closely analogous. 38 C.F.R. § 4.20, 
4.27.   Under Diagnostic Code 6031, the rating schedule 
provides that dacryocystitis is to be rated as epiphora.  
Part 4, Diagnostic Code 6031.  Unilateral epiphora 
(interference with the lacrimal duct from any cause) warrants 
a 10 percent evaluation.  38 C.F.R. Part 4, Diagnostic Code 
6025.

The appellant's partial obstruction of the left canaliculus 
has been evaluated for rating purposes as epiphora the left 
eye only.  For a twenty percent evaluation under Diagnostic 
Code 6025, bilateral epiphora must be shown.  There is no 
evidence of bilateral epiphora.  On the most recent VA 
examination, conducted in July 1998, the examiner indicated 
that there was no current evidence of tearing difficulty, or 
impairment in visual acuity attributable to the service-
connected disability.  The appellant was evaluated with 
blepharospasm, to which the examiner attributed the 
appellant's current complaints.  In this regard, the examiner 
noted that although the appellant presently has 
blepharospasm, which the examiner has indicated causes his 
blurred vision and twitching of the periorbital muscles, this 
condition has not been clinically related to his partial 
obstruction of the left canaliculus or its postoperative 
residuals.  Indeed, VA examiners have indicated that the 
appellant's blepharospasm represents a separate and distinct 
condition.

In this case, the appellant is currently in receipt of the 
maximum evaluation for unilateral epiphora under the 
provisions of Diagnostic Code 6025.  Shipwash v. Brown, 8 
Vet. App. 218, 224 (1995).  Further, there is no 
demonstration of "actual or potential" entitlement to any 
additional benefits.  See, Mintz v. Brown, 6 Vet. App. 277, 
283 (1994). 

The Board further notes that a compensable evaluation is not 
warranted for residual scarring associated with the left eye 
disability.  On VA examination, there was no evidence of 
limitation of function of the left eyelid due to the 
laceration scar, poor scar nourishment, ulceration, or a 
superficial scar that is tender and painful on objective 
demonstration to warrant separate rating consideration under 
Diagnostic Codes 7803, 7804, and 7805.  38 C.F.R. Part 4, § 
4.118 (1998).

Pursuant to 38 C.F.R. § 3.321(b)(1), an extra-schedular 
rating is in order where there exists such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  However, the 
record does not reflect periods of hospitalization because of 
the appellant's service-connected partial obstruction of the 
canaliculus of the left eye, and there is no showing that 
this service-connected condition has significantly interfered 
with the appellant's employment status.  In this regard, the 
appellant contends that blurred vision has affected his 
visual acuity.  The medical evidence, however, demonstrates 
that the appellant's current symptomatology is attributable 
to blepharospasm which is unrelated to his service-connected 
disability.  Moreover, the Board observes that the 10 percent 
evaluation currently in effect more than adequately 
contemplates the severity of impairment presently associated 
with the left eye disability.  In order to warrant the 
assignment of an increased evaluation, there would, of 
necessity, need to be demonstrated bilateral epiphora, which 
is not present.  As indicated, the most recent examination 
findings showed the current left eye symptomatology to be 
attributable to an unrelated condition.  However, inasmuch as 
the present 10 percent evaluation for partial obstruction of 
the left canaliculus has been in effect for more than 20 
years, it is protected at the current level of 10 percent.  
38 U.S.C.A. 
§ 110 (West 1991); 38 C.F.R. § 3.951 (1996).  Thus, the 
record does not present an exceptional case where the current 
level of compensation is found to be inadequate. See Moyer v. 
Derwinki, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting the disability 
evaluation itself is recognition that industrial capabilities 
are impaired).  Accordingly, the Board finds that the 
criteria for submission for assignment of an extra-schedular 
rating under 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


Additional Matter

The appellant's service representative, in written argument, 
dated in May 1999, argued that this matter should be 
submitted for independent medical examination.  In this 
regard, it was noted that VA medical opinion was 
contradictory to the appellant's assertion that blepharospasm 
represented a component of his total left eye disability, 
rather than a separate and distinct condition affecting the 
left eye.  It is asserted, therefore, that the rating 
evaluation should include consideration of additional 
symptomatology of the eye that has been attributable to 
blepharospasm.  The Board declines to do so, as there is no 
basis in the record indicating that referral for an 
independent medical examination is warranted in this 
instance.

"If the medical evidence of record is insufficient, or, in 
the opinion of the Board, of doubtful weight or credibility, 
the Board is always free to supplement the record by seeking 
an advisory opinion [or] ordering a medical examination."  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); see also 38 
U.S.C.A. § 7109 (West 1991); 38 C.F.R. § 20.901(a), (d) 
(1994).  In this case, there has been extensive medical 
evidence obtained, which has been based upon first-hand 
observation of the appellant by health care providers.  
Little or none of this evidence points to the appellant's 
service-connected disability becoming worse in recent years.  
The Board has rendered its decision based on the 
preponderance of the evidence and finds no need for 
additional opinion.  VA's duty to assist is not a license for 
a "fishing expedition" to determine if there might be some 
unspecified information which could possibly support a claim.  
See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992). 


ORDER

An increased evaluation for partial obstruction of the 
canaliculus of the left eye is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

